


Exhibit 10.20


STOCK OPTION AGREEMENT (DIRECTOR)
PURSUANT TO THE
JLG INDUSTRIES, INC. LONG TERM INCENTIVE PLAN

        THIS AGREEMENT made as of this ____ day of ______________, 20__, by and
between JLG Industries, Inc., a Pennsylvania corporation (the “Company”) and
__________________ (“Grantee”).

        WITNESSETH, that:

        WHEREAS, the Company has duly adopted the JLG Industries, Inc. Long Term
Incentive Plan, a copy of which as presently in effect is on file with the
Company (the “Plan”); and

        WHEREAS, the Committee, pursuant to authority vested in it by the Board
of Directors and by the Plan, has approved the granting to the Grantee of a
non-qualified stock Option to purchase Shares, upon the terms and subject to the
conditions hereinafter set forth, and the Company desires by this instrument to
grant said Option and to specify the terms and conditions thereof.

        NOW, THEREFORE, it is hereby covenanted and agreed by and between the
Company and the Grantee as follows (capitalized terms used but not defined
herein shall have the same meanings as set forth in the Plan):

        Section 1. Options Awarded. This Agreement evidences the award by the
Company to the Grantee pursuant to the Plan of one or more Options for the
number of Shares (“Option Shares”) set forth on the Option Agreement Annex
attached hereto and made a part hereof (the “Annex”). The date of grant of each
Option evidenced hereby shall be set forth on the Annex.

        Section 2. Exercise Price. The exercise price per Share payable upon
purchase of Shares in respect of each Option evidenced hereby (the “Exercise
Price”) shall be determined for each Option in accordance with the Plan and set
forth on the Annex.

        Section 3. Exercise of Options.

        (a) Subject to the terms of this Section and Section 4 hereof, any
Option evidenced hereby may be exercised by the Grantee (or, following the
Grantee’s death, by the Grantee’s Beneficiary) by completing and delivering to
the Company the Exercise Notice set forth in the Annex, together with payment in
full of the total Exercise Price for all Shares to be purchased upon exercise of
such Option. Any Option may be exercised in whole or in part; provided, that,
Options may not be exercised for fractional Shares. The Exercise Price shall be
payable by (i) money order, cashier’s check or certified check payable to the
Company, (ii) subject to the limitations set forth in clause (d) below, by the
tender to the Company of Shares, or by the attestation to the ownership of the
Shares that otherwise would be tendered to the Company in exchange for the
Company’s reducing the number of

--------------------------------------------------------------------------------

- 2 -


Shares that it issues to the Grantee by the number of Shares necessary for
payment in full of the Option price for the Shares so purchased, or more
certificates duly endorsed to the Company evidencing Shares, (iii) a combination
of the foregoing, or (iv) except to the extent that the Option is an Option to
purchase Restricted Shares, by the Grantee’s (a) irrevocable instructions to the
Company to deliver the Shares issuable upon exercise of the Option promptly to
the broker for the Grantee’s account and (b) irrevocable instruction letter to
the broker for the Grantee’s account to sell Shares sufficient to pay the
exercise price and upon such sale to deliver the exercise price to the Company,
provided that at the time of such exercise, such exercise would not subject the
Grantee to liability under section 16(b) of the Securities Exchange Act of 1934,
or would be exempt pursuant to Rule 16b-3 promulgated under such Act or any
other exemption from such liability. Shares tendered in payment of the Exercise
Price shall be valued at their Fair Market Value on the date of tender. The date
of exercise of any Option shall be deemed to be the date that the completed
Exercise Notice and total Exercise Price for Shares being purchased are received
by the Company.

        (b) The exercise of each Option evidenced hereby shall be subject to the
condition that if at any time the Company shall determine (in accordance with
the provisions of the following sentence) that it is necessary as a condition
of, or in connection with, such exercise (or the delivery or purchase of Shares
thereunder) (i) to satisfy withholding tax or other withholding liabilities,
(ii) to effect the listing, registration, qualification on any securities
exchange, on any quotation system, or under any state or federal law, of any
Shares otherwise deliverable in connection with such exercise, or (iii) to
obtain the consent or approval of any regulatory body, then in any such event
such exercise shall not be effective unless such withholding, listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company in its sole
judgment. In seeking to effect or obtain any such withholding, listing,
registration, qualification, consent or approval, the Company shall act with all
reasonable diligence. Any such postponement or limitation affecting the right to
exercise an Option shall not extend the time within which the Option may be
exercised, unless the Company and the Grantee choose to amend the terms of the
Option to provide for such an extension; and neither the Company nor its
directors or officers shall have any obligation or liability to the Grantee or
to a Beneficiary by reason of any such postponement or limitation.

        (c) Subject to subsection (b) above, upon the date of exercise of any
Option evidenced hereby, the Company shall promptly deliver to the Grantee (or
Beneficiary) a certificate or certificates for the Shares purchased, without
charge to such purchaser for issue or transfer tax. Such certificate or
certificates shall be issued in the name of the purchaser, or upon the
purchaser’s request specified in the Exercise Notice, in the name of the
purchaser and another person as joint tenants with right of survivorship.

        (d) Shares tendered or attested to in exchange for Shares issued under
the Plan must be held by the Grantee for at least six months prior to their
tender or their attestation to the Company, and may not be Restricted Shares at
the time they are tendered or attested to.

--------------------------------------------------------------------------------

- 3 -


        Section 4. Vesting and Expiration of Options.

        (a) No Option evidenced hereby may be exercised until the Grantee’s
reelection to serve an additional term on the Board at the Company’s first
annual meeting after the date hereof; provided, however, that, subject to the
last sentence of this subsection (a), all Options evidenced hereby shall become
exercisable in full (i) immediately following the date on which the Company
obtains actual knowledge that a Change in Control has occurred, or (ii) upon the
death or Disability of the Grantee.

        (b) Except as otherwise set forth herein or in Section 19 of the Plan,
each Option evidenced hereby shall expire on the tenth anniversary of the date
of its grant.

        (c) Nothing in this Section 4, elsewhere in this Agreement or in the
Plan shall be deemed or construed as extending the term of any Option evidenced
hereby beyond the tenth anniversary after the date of its grant. No Option
evidenced hereby may be exercised after its expiration.

        Section 5. Amendment; Substitution of Annex.

        (a) Subject to subsection (b) hereof, any waiver of any term or
condition, or any amendment of this Agreement shall be effective only if in
writing signed by the party against whom such waiver or amendment is sought to
be enforced.

        (b) Upon award of an additional Option, exercise of an Option or
adjustment or modification of the terms of any Option pursuant to Section 9
hereof or otherwise pursuant to the Plan (each an “Option Record Adjustment”),
the Company shall issue to the Grantee a substituted Annex reflecting the effect
of the Option Record Adjustment on the principal terms of the Options evidenced
hereby. Such substituted Annex shall be signed by an authorized officer of the
Company and shall supersede the then existing Annex. Each substituted Annex
shall be dated and numbered consecutively with the number following the number
of the superseded Annex. In the absence of manifest error, each substituted
Annex shall constitute a binding amendment of this Agreement enforceable against
the Company, the Grantee and any Beneficiary.

        Section 6. Captions. The description of headings of the sections of this
Agreement are for convenience only and shall not control or affect the meaning
or construction of any provision of this Agreement.

        Section 7. Options Not Transferable. Each Option evidenced hereby is
personal to the Grantee, is not transferable by the Grantee except upon the
Grantee’s death to one or more Beneficiaries, and is exercisable, during the
Grantee’s lifetime, only by the Grantee.

        Section 8. No Shareholder Rights. The Grantee shall not be entitled to
any rights of a shareholder with respect to any Option Shares unless and until
such Option Shares are issued or delivered to the Grantee pursuant to exercise
of an Option.

        Section 9. Effect of Certain Transactions. The effects on the terms of
any Option evidenced hereby and on the rights and obligations of the Grantee and
Company hereunder

--------------------------------------------------------------------------------

- 4 -


of a merger, consolidation, reorganization, recapitalization or otherwise, or
any dividend on the Shares, payable in Shares, or stock split or combination of
Shares, shall be determined in the manner provided in Sections 22 and 23 of the
Plan.

        Section 10. Director Status. Nothing contained in this Agreement shall
confer upon the Grantee any right to remain a member of the Board.

        Section 11. Notices. Any notice to be given hereunder by the Grantee
shall be either hand delivered to the office of the General Counsel of the
Company, sent by facsimile transmission to the attention of the General Counsel
of the Company at (240) 313-1807, or sent by mail or overnight delivery service
addressed to the Company for the attention of the General Counsel of the
Company, and any notice by the Company to the Grantee shall be hand delivered to
the Grantee or sent by mail or overnight delivery service addressed to the
Grantee at the address shown on the Annex. Either party may, by notice given to
the other in accordance with the provisions of this Section, change the address
to which subsequent notices shall be sent.

        Section 12. Prospectus Delivery. So long as this Agreement shall remain
in effect, to the extent required by applicable securities laws, the Company
will furnish to the Grantee, as and when available, a copy of the prospectus
relating to the Shares covered by the Options evidenced hereby.

        Section 13. Plan Controls. The Options evidenced hereby have been
awarded pursuant to the Plan, and the Grantee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
The Options evidenced hereby are subject to all other terms and provisions of
the Plan, which are hereby incorporated into this Agreement by reference.
Subject to certain limitations set forth in Section 24 of the Plan, the Board of
Directors may at any time terminate, suspend, or modify the Plan, which such
actions shall be binding upon the Grantee. In the event of any conflict between
the Plan and this Agreement, the terms of the Plan shall be determinative.

        Section 14. Governing Law. This Agreement shall be governed by the laws
of Pennsylvania without regard to conflicts of laws, except to the extent that
such laws may be superseded by any federal law.

        Section 15. Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute one and the same
instrument.

[Signatures Follow]

--------------------------------------------------------------------------------

- 5 -


        IN WITNESS WHEREOF, JLG Industries, Inc. has caused this Agreement to be
executed in its corporate name and the Grantee has executed the same in evidence
of the Grantee’s acceptance hereof upon the terms and conditions herein set
forth, as of the day and year first above written.

JLG INDUSTRIES, INC.

By:____________________________
      Authorized Officer   
    GRANTEE:


_______________________________
Grantee


--------------------------------------------------------------------------------

- 6 -


Annex 1 to Stock Option Agreement,
dated _________________,
between
JLG Industries, Inc. and ____________________

1. Options, Shares, Exercise Price:


  Shares subject to Option: ____________________


  Exercise Price per Share: ____________________


2. Address of Grantee:


  ____________________


  ____________________


  ____________________


  (tel): ____________________


  (fax): ____________________


3. Exercise Notice:


  TO: JLG INDUSTRIES, INC.


        1. The undersigned hereby elects [Check applicable box(es) and complete
as required]:

[ballot.jpg] To purchase _________________ Shares, pursuant to Section 3(a)(i)
of the attached Stock Option Agreement, and tenders herewith payment of the
purchase price in full by means of money order, cashier’s check or certified
check payable to the Company.


[ballot.jpg] To purchase _________________ Shares, pursuant to Section 3(a)(ii)
of the attached Stock Option Agreement, by the tender to the Company of
_________________ Shares.


[ballot.jpg] To purchase _________________ Shares, pursuant to Section 3(a)(ii)
of the attached Stock Option Agreement, by the attestation to the ownership of
_________________Shares that otherwise would be tendered to the Company in
exchange for the Company’s reducing the number of Shares that it issues to the
Grantee by _________________ (i.e., the number of Shares necessary for payment
in full of the Option price for the Shares so purchased).


--------------------------------------------------------------------------------

- 7 -


[ballot.jpg] To purchase _________________ Shares, pursuant to Section 3(a)(ii)
of the attached Stock Option Agreement, by tendering the attached certificates
duly endorsed to the Company evidencing _________________ Shares (i.e., the
number of Shares necessary for payment in full of the Option price for the
Shares so purchased).


[ballot.jpg] Except to the extent that the Option is an Option to purchase
Restricted Shares, to purchase _________________ Shares, pursuant to Section
3(a)(iv) of the attached Stock Option Agreement, by the Grantee’s (a)
irrevocable instructions to the Company to deliver the Shares issuable upon
exercise of the Option promptly to the broker for the Grantee’s account, which
instruction shall be evidenced by Grantee’s signature below in the event that
this method is selected by Grantee, and (b) irrevocable instruction letter to
the broker for Grantee’s account to sell Shares sufficient to pay the exercise
price and upon such sale to deliver the exercise price to the Company, a copy of
which letter is attached hereto. Grantee represents and warrants to the Company
that such exercise will not subject the Grantee to liability under section 16(b)
of the Securities Exchange Act of 1934, or will be exempt pursuant to Rule 16b-3
promulgated under such Act or any other exemption from such liability.


        2. Please issue a certificate representing such shares of capital stock
[Check applicable box and complete as required]:

[ballot.jpg] In the name of the undersigned.


[ballot.jpg] In the name of the undersigned and _________________ as joint
tenants with right of survivorship.



Date: ___________________
______________________________
(Printed Name of Grantee)


By: ____________________________




--------------------------------------------------------------------------------